               Case 1:19-cv-09470-MKV Document 77 Filed 06/14/21 Page 1 of 2




                                                                                       STEPHEN L. SHEINFELD
                                                                                                              Partner
                                                                                                      (212) 294-6700
                                                                                              ssheinfe@winston.com
June 4, 2021

VIA ECF
                                                                                USDC SDNY
Hon. Mary Kay Vyskocil                                                          DOCUMENT
United States District Court                                                    ELECTRONICALLY FILED
Southern District of New York                                                   DOC #:
500 Pearl Street, Room 2230                                                     DATE FILED: 
New York, NY 10007

Re:    Guidehouse LLP v. Shah, No. 1:19-cv-9470-MKV

Dear Judge Vyskocil:
We represent Plaintiff, Guidehouse LLP (“Guidehouse”), in the above-referenced action and write with the
consent of Defendant, Rizwan Shah (“Shah”), to request that the Court order the publicly filed copy of
Exhibit A to the Declaration of Stephen L. Sheinfeld in Support of Plaintiff’s Opposition to Defendant’s
Motion in Limine be redacted, and the unredacted version be maintained under seal to preserve certain
confidential and private information therein. Per the Court’s instruction during the parties’ April 13 Pretrial
Conference, the exhibit would be maintained under seal unless and until it is admitted into evidence at trial,
at which point it would become part of the public record. This Court has previously granted the parties’
motions to redact and seal similar information and documents in Guidehouse’s Rule 56.1 Statement and
the Joint Pretrial Order. ECF Nos. 32, 50. A motion to redact and seal similar information contained in
the exhibits supporting Guidehouse’s motions in limine is sub judice. ECF No. 61.
While judicial documents are generally subject to a presumption in favor of public access, this presumption
may be outweighed by certain “countervailing factors” including “the privacy interests of those resisting
disclosure.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006). Here,
Guidehouse, Shah, and non-party PricewaterhouseCoopers LLP (“PwC”) have privacy interests which are
sufficient to warrant the redaction of the public filing.
Exhibit A contains an email from Shah to Guidehouse CEO Scott McIntyre containing confidential
information regarding the monetary payments received by Shah as a result of his withdrawal from the PwC
partnership to join Guidehouse. This information is of competitive value to both Guidehouse and PwC,
and risks harming these firms’ business interests should such information become publicly available.
Courts in this District have held that the privacy interest in competitively valuable business information is
sufficient to overcome the presumption in favor of public access. E.g., Valassis Commc’ns, Inc. v. News
Corp., 2020 WL 2190708, at *4 (S.D.N.Y. May 4, 2020) (granting motion to seal “information related to
the compensation or bonuses received by individual [] employees” because “disclosure of such
compensation and bonus information could damage [movant’s] business and embarrass or harm [the
employee] while offering little value in the monitoring of the federal courts”); Bae Sys. Ship Repair v.
Puglia Eng’g, Inc., 2017 WL 11568796, at *3 (S.D.N.Y. May 2, 2017) (granting motion to “redact
information concerning [movant’s] compensation structure and the compensation of certain individuals”);
             Case 1:19-cv-09470-MKV Document 77 Filed 06/14/21 Page 2 of 2

                                                                                               June 4, 2021
                                                                                                     Page 2


Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 157 (S.D.N.Y. 2015) (granting motion to
redact “sensitive personal information of current and former employees . . . including . . . compensation”).
In addition, Shah has a privacy interest in maintaining the confidentiality of his personal finances, which
also weighs in favor of redaction. See Valassis Commc’ns, 2020 WL 2190708, at *4 (holding that “the
presumption of public access is outweighed by [movant]’s business secrecy interest as well as by the
personal privacy interests of the relevant employees in the [amount of] compensation and bonuses
received”).
In view of the legitimate privacy interests at stake, Guidehouse respectfully requests that the Court enter
an order permitting Guidehouse to redact certain portions of the publicly-filed exhibit at this juncture, and
to file an unredacted version of the exhibit under seal.



Respectfully submitted,

/s/ Stephen L. Sheinfeld

Stephen L. Sheinfeld




   7KH&RXUW*5$1763ODLQWLII VUHTXHVWWKDWWKHSXEOLFO\ILOHGFRS\RI([KLELW$WRWKH'HFODUDWLRQ
   RI6WHSKHQ/6KHLQIHOGLQ6XSSRUWRI3ODLQWLII¶V2SSRVLWLRQWR'HIHQGDQW¶V0RWLRQLQ/LPLQHEH
   UHGDFWHGDQGWKHXQUHGDFWHGYHUVLRQEHPDLQWDLQHGXQGHUVHDO>(&)1RV@7KHSDUWLHVDUH
   RQQRWLFHWKDWDQ\HYLGHQFHDGPLWWHGDWWULDOLVDPDWWHURISXEOLFUHFRUGDQGVKDOOQRWEHVHDOHG

   7KH&OHUNRI&RXUWLVUHVSHFWIXOO\UHTXHVWHGWRWHUPLQDWHWKHPRWLRQDWGRFNHWHQWU\

   6225'(5('
                                    
